Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,015,248 to Elliott et al. (hereinafter “Elliott”).


Regarding Claim 1, Elliott teaches a wood core sampling device (see abstract, Fig. 1) comprising a metal tube (see Col. 2, lines 66 – 67 describing the drill bit 100 comprising  Elliott does not explicitly state “expansion cavity”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the bore 103 as the expansion cavity as the wood is being retained in the bore 103 which has the diameter increase and decrease structure as claimed), the sampling device (Figs. 1, 2) being arranged to be driven by impact (see Col. 4, lines 36 – 42 describing the mounting end 102 connected to the chuck of a power drill and being driven with a force, see also Col. 5, lines 25 – 42 describing pushing and pecking action of the corer, thus reading on the invention as claimed) into a body of wood with the cutting edge leading (see Col. 1, lines 4 – 8).  

Regarding Claim 2, Elliott teaches an end of the tube including said protrusion and the expansion cavity is carried on a removable shank that in use co-operates with a on the metal tube (see coupling 75 that fits with the corer 100 as described at Col. 5, lines 25 – 35, see Fig. 8, thus being removable).
Elliott does not explicitly teach the removable shank being threaded and co-operating with a thread on the metal tube.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a threaded connection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 3, Elliott teaches an end of the metal tube opposite to the cutting edge is threaded to cooperate in use with either a threaded plug or a threaded end of a slide hammer (see coupling 75 that fits with the corer 100 as described at Col. 5, lines 25 – 35, see Fig. 8).  
Elliott does not explicitly teach the threaded connections.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a threaded connection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 4, Elliott teaches the claimed invention except for in combination with said threaded plug and slide hammer.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a threaded plug and slide hammer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 6, Elliott teaches a method of cutting and retrieving a sample of wood using a wood core sampling device according to claim 1 (see claim 1), the method comprising the steps of driving the device into a body of wood with the cutting edge of the device leading (see Col. 4, lines 36 – 42 describing the mounting end 102 connected to the chuck of a power drill thus being driven into wood being cored), the device being driven by impact applied to an end of the metal tube opposite to the cutting edge (see Col. 4, lines 36 – 42 describing the mounting end 102 connected to the chuck of a power drill and being driven with a force, see also Col. 5, lines 25 – 42 describing pushing and pecking action of the corer, thus reading on the invention as claimed); and subsequently retrieving the device from the body of wood, with the sample of wood contained within the device (see Col. 5, lines 25 – 67).  

Regarding Claim 7, Elliott as modified above teaches wherein the step of retrieving the device from the body of wood is effected using an extraction tool that engages the 

Regarding Claim 8, Elliott teaches the claimed invention except for said extraction tool comprises a slide hammer.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a slide hammer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 accompanying this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861